DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-12 and 14-15 been considered but are moot because the new ground of rejection does not rely on any combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro (JP 2016/184843) in view of Iwanaga et al. (“Iwanaga”, US 2010/0188505).

Regarding claim 1, Tomohiro discloses an imaging apparatus, comprising: 
an imaging element configured to generate analog signals for each of a plurality of pixel blocks, wherein each of the plurality of pixel blocks includes a plurality of pixels (Tomohiro: see fig. 1 and pars. [0018], [0020], wherein an imaging element configured to generate analog signals for each of a plurality of pixels blocks 11, wherein each of the plurality of pixel blocks 11 includes a plurality of pixels); 
an analog-to-digital converter configured to perform analog-to-digital conversion processing for a representative pixel of the plurality of pixels of each of the plurality of pixel blocks to convert an analog signal of the representative pixel of each of the plurality of pixel blocks into a digital signal (Tomohiro: see figs. 1, 5-6 and pars. [0020], [0029], [0032], [0070], [075], in which an AD conversion configured to perform analog to digital conversion processing for a representative pixel of the plurality of pixels of each of the plurality of pixel blocks as each pixel of pixel blocks with no shading/a region of interest to convert an analog signal of each pixel of the no shading pixel blocks/a region of interest into a digital signal); and 
circuitry configured to control the analog-to- digital conversion processing for the plurality of pixels of a pixel block of the plurality of pixel blocks (Tomohiro: see figs. 1, 5-6 and pars. [0029]-[0032], [0070], [0075], noted that a signal processing unit 21 configured to control the analog-to-digital conversion processing for the plurality of pixels of a pixel block of the plurality of pixels blocks as the no shading pixel blocks/a region of interest).
Tomohiro does not explicitly disclose that the analog-to-digital conversion processing is controlled based on a difference between the digital signal of the representative pixel of the pixel block and a specific reference value.
However, Iwanaga teaches that the analog-to-digital conversion processing is controlled based on a difference between the digital signal of the representative pixel of the pixel block and a specific reference value (Iwanaga: see figs. 2, 4 and pars. [0042]-[0043], wherein a binarization processing 205 is controlled based on a difference between the digital signal of the representative pixel of the pixel block/a person in image 403 and a background image 214).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Iwanaga with the system/method of primary reference to include that the analog-to-digital conversion processing is controlled based on a difference between the digital signal of the representative pixel of the pixel block and a specific reference value.
One would have been motivated to obtain a region of interest. 

Regarding claim 2, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1, wherein the circuitry is further configured to: Page 2 of 15Application No. 17/058,779 Reply to Office Action of December 24, 2021
Iwanaga further teaches to control, for a first pixel block of the plurality of pixel blocks, the analog-to-digital conversion processing of the plurality of pixels of the first pixel block to generate digital signals of the plurality of pixels of the first pixel block, wherein the first pixel block corresponds to a pixel block in which a difference between the digital signal of the representative pixel of the first pixel block and the specific reference value is greater than to a specific threshold value (Iwanaga: see figs. 2, 4 and pars. [0042]-[0043], for a first pixel block of the plurality of pixel blocks as a person of image 404, the analog-to-digital conversion processing of the plurality of pixels of the first pixel block/the person to generate digital signals of the plurality of pixels of the first pixel block/the person, wherein the first pixel block/the person corresponds to a pixel block in which a difference between the digital signal of the representative pixel/each pixel of the first pixel block/the person and the value of background image is greater than to a predetermined threshold as true); and 
control, for a second pixel block of the plurality of pixel blocks, the analog-to-digital conversion processing of the plurality of pixels of the second pixel block such that the analog-to-digital conversion processing is not performed for the plurality of pixels of the second pixel block, wherein the second pixel block corresponds to a pixel block in which a difference between the digital signal of the representative pixel of the second pixel block and the specific reference value is less than the specific threshold value (Iwanaga: see fig. 4 and par. [0043], for a second pixel block of the plurality of pixel blocks/the region outside the person, the analog-to-digital conversion processing of the plurality of pixels of the second pixel block/the region outside the person such that the analog-to-digital conversion processing is not performed for the plurality of pixels of the second pixel block/the region outside the person, wherein the second pixel block corresponds to a pixel block in which a difference between the digital signal of the representative pixel of the second pixel block and the value of background image is less than the predetermined threshold as false).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Iwanaga with the system/method of primary reference to include controlling the first pixel block and the second pixel block.
One would have been motivated to obtain a digital image of a region of interest. 

Regarding claim 4, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1.
Iwanaga further teaches that the circuitry is further configured to perform switching between an interleaving imaging mode and a region control imaging mode, 
the interleaving imaging mode corresponds to an imaging mode in which the analog-to-digital conversion processing is performed to generate the digital signal for the representative pixel of each of the plurality of pixel blocks (Iwanaga: see fig. 4 and par. [0043], wherein the interleaving imaging mode corresponds to an imaging mode in which the analog-to-digital conversion processing is performed to generate the image 404 for the representative pixel of each of the plurality of pixel blocks as the person), and 
the region control imaging mode corresponds to an imaging mode in which the analog-to-digital conversion processing for the plurality of pixels of the pixel block is performed based on the difference between the digital signal of the representative pixel of the pixel block and the specific reference value (Iwanaga: see fig. 4 and pars. [0042]-[0043], in which the region control imaging mode corresponds to an imaging mode in which the analog-to-digital conversion processing for the plurality of pixels of the pixel block/the person is performed based on the difference between the digital signal of the representative pixel of the pixel block/each pixel of the person region and the background value of the background image 214).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Iwanaga with the system/method of primary reference to include the interleaving imaging mode and the region control imaging mode. 
One would have been motivated to obtain an image data of a region of interest. 

Regarding claim 5, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 4.
Iwanaga further teaches the circuitry configured to:  
output, as a decision result, coordinates of the pixel block, wherein the pixel block corresponds to a block in which the difference between the digital signal of the representative pixel of the pixel block and the specific reference value is greater than to the specific threshold value (Iwanaga: see figs. 2, 4 and pars. [0042]-[0043], output, as a decision result, coordinates of the pixel block, wherein the pixel block corresponds to a block of the person in which the difference between the digital signal of the representative pixel of the pixel block/a person and pixel value of background image 214 is greater than the predetermined threshold); and 
set the coordinates of the pixel block based on the decision result, wherein the pixel block corresponds a block for which the analog-to- digital conversion processing is performed in the region control imaging mode (Iwanaga: see figs. 2, 4 and pars. [0042]-[0043], set the coordinates of the pixel block based on the decision result, wherein the pixel block corresponds a block of the person region for which the analog-to-digital conversion processing is performed in the region control imaging mode).
The motivation is the same as that of claim 4. 

Regarding claim 8, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1.
Iwanaga further teaches that the specific reference value is a preset fixed value (see par. [0004], wherein the background image 402 is serving a reference. The Examiner broadly interprets that a reference is a preset fixed value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Iwanaga with the system/method of primary references to include a preset fixed value.
One would have been motivated to have an already set value for image processing. 

Regarding claim 9, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1.
Iwanaga further teaches that the specific reference value is a value corresponds to values of a plurality of pixels in moving image frames, and the moving image frames are in time series (Iwanaga: see fig. 2 and pars. [0046]-[0048], wherein the value of background image is updated corresponding to value of a plurality of pixels in moving image frames as tracking processing step 208, and the moving image frames are in time series by having a preceding frame and a subsequent frame).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Iwanaga with the system/method of primary references to include the specific reference value is a value corresponding to values of a plurality of pixels in moving image frames.
One would have been motivated to recognize object of interest more accuracy. 

Regarding claim 10, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1, wherein the analog-to-digital converter is further configured to perform the analog-to-digital conversion processing in units of a pixel of the plurality of pixels (Tomohiro: see figs. 1, 5-6 and pars. [0020], [0029], [0032], [0070], [075], wherein an AD conversion configured to perform the analog-to-digital conversion processing in units as no shading area of a pixel of the plurality of pixels).

Regarding claim 11, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1.
Iwanaga further teaches that the analog-to-digital converter is further configured to perform the analog-to-digital conversion processing in units of a region associated with the plurality of pixels (Iwanaga: see figs. 2, 4 and pars. [0042]-[0043], noted that analog-to-digital converter is further configured to perform the analog-to-digital conversion processing in units of a region associated with the plurality of pixels as the person).
The motivation is the same as that of claim 2. 

Regarding claim 14, Tomohiro in the combination with Iwanaga discloses an imaging control method, comprising: 
in an imaging apparatus that includes an imaging element, analog-to-digital converter, and circuitry (Tomohiro: see fig. 1 and pars. [0015]-[0016], [0018], [0020], in an imaging apparatus that includes image sensor, AD converter and circuitry), wherein 
the imaging element is configured to generate analog signals for each of a plurality of pixel blocks (Tomohiro: see fig. 1 and pars. [0017]-[0018], in which image sensor is configure to generate analog signal for each of a plurality of pixel blocks 11), and 
each of the plurality of pixel blocks includes a plurality of pixels (Tomohiro: see par. [0018], wherein each of the plurality of pixel blocks 11 includes a plurality of pixels), 
performing, by the analog-to-digital converter, analog-to-digital conversion processing for a representative pixel of the plurality of pixels of each of the plurality of pixel blocks to convert an analog signal of the representative pixel of each of the plurality of pixel blocks into a digital signal (see the analysis of claim 1); and Page 7 of 15Application No. 17/058,779 Reply to Office Action of December 24, 2021 
controlling, by the circuitry, the analog- to-digital conversion processing for the plurality of pixels of a pixel block of the plurality of pixel blocks, wherein the analog-to-digital conversion processing is controlled based on a difference between the digital signal of the representative pixel of the pixel block and a specific reference value (see the analysis of claim 1).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro (JP 2016/184843) in view of Iwanaga et al. (“Iwanaga”, US 2010/0188505) and further in view of Vandebriel et al. (“Vandebriel”, US 2018/0343409).

Regarding claim 15, Tomohiro in the combination with Iwanaga discloses the imaging control method according to claim 14.
Tomohiro in the combination with Iwanaga does not explicitly disclose comprising controlling an exposure time of the plurality of pixels of the pixel block in a region control imaging mode based on the digital signal of the representative pixel of the pixel block. 
However, Vandebriel teaches comprising controlling an exposure time of the plurality of pixels of the pixel block in a region control imaging mode based on the digital signal of the representative pixel of the pixel block (Vandebriel: see par. [0007], wherein different exposure times are applied for different regions of interest). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Vandebriel with the system/method of primary reference to include controlling an exposure time.
One would have been motivated to provide appropriate exposure time for regions of interest.  

Regarding claim 6, claim 6 recites the similar subject matter as previously discussed in claim 15.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro (JP 2016/184843) in view of Iwanaga et al. (“Iwanaga”, US 2010/0188505) and further in view of Hashimoto et al. (“Hashimoto”, US 2015/0372688).

Regarding claim 12, Tomohiro in the combination with Iwanaga discloses the imaging apparatus according to claim 1.
Tomohiro in the combination with Iwanaga does not explicitly disclose that the analog-to-digital converter is further configured to perform the analog-to-digital conversion processing in units of a column associated with a pixel of the plurality of pixels.
On the other hand, Hashimoto teaches that the analog-to-digital converter is further configured to perform the analog-to-digital conversion processing in units of a column associated with a pixel of the plurality of pixels (Hashimoto: see fig. 10 and par. [0057], wherein the AD conversion apparatus 40 is applicable to a signal readout circuit that is mounted for each column of a pixel part of a solid state imaging apparatus).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hashimoto with the system/method of primary reference to include that the analog-to-digital converter is further configured to perform the analog-to-digital conversion processing in units of a column associated with a pixel of the plurality of pixels.
One would have been motivated to perform the analog to digital conversion processing for the pixels grouped in each column. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697